Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 06/20/2022. In virtue of this communication, claims 1-20 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/20/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
The drawings submitted on 06/20/2022 accepted as part of the formal application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shamblin et al (US 8077116), hereinafter Shamblin, in view of Tarng et al (US 10916860), hereinafter Tarng.

Regarding claim 1,
Shamblin discloses an antenna arrangement (an antenna 10 Fig 1) comprising:
a substrate (a substrate, Fig 1; col 4, lines 22-26);
a ground plane (a ground plane 13, Fig 1);
a driving element (an IMD element 11, Fig 1) proximate to the substrate and electrically connected to the ground plane, the driving element including a feed point (a feed point F, Fig 1) for receiving an input current signal;
a first parasitic element (a parasitic element 4211, Fig 4) electrically connected to the driving element;
a second parasitic element (a parasitic element 422, Fig 4) longer than the first parasitic element and electrically connected to the driving element;
a third parasitic element (a parasitic element 4213, Fig 4) shorter than the second parasitic element and electrically connected to the second parasitic element; and
a fourth parasitic element (a parasitic element 4214, Fig 4) shorter than the third parasitic element and electrically separated from the first, second and third parasitic elements. 
Shamblin does not teach the fourth parasitic element electrically separated from the first, second and third parasitic elements.
	However, Tarng teaches an antenna arrangement (a pattern reconfigurable antenna, Fig 2), comprising:
a substrate (a substrate 6, Fig 2);
a ground plane (a ground plane 5, Fig 2);
a driving element (a radiator 2, Fig 2) proximate to the substrate and electrically connected to the ground plane, the driving element including a feed point (a feed point of a feed portion 21, Fig 2) for receiving an input current signal;
a first parasitic element (a parasitic element 7, Fig 2);
a second parasitic element (a parasitic element 3, Fig 2);
a third parasitic element (a parasitic element 4, Fig 2); and
a fourth parasitic element (a parasitic element 8, Fig 2) shorter than the third parasitic and electrically separated from the first, second and third parasitic elements (Fig 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna comprising a fourth parasitic element shorter than a third parasitic and electrically separated from a first, a second and the third parasitic elements in Shamblin, as taught by Tarng, in order to provide an antenna that has a variable radiation pattern, and therefore can achieve dynamic radiation coverage, mitigation of multipath interference and adjustment of the gain in a specific direction, so as to improve efficiency of a wireless system.
[AltContent: arrow][AltContent: textbox (F)][AltContent: arrow][AltContent: textbox (substrate)][AltContent: textbox (Shamblin (US 8077116))]
    PNG
    media_image1.png
    390
    704
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (4214)][AltContent: arrow][AltContent: textbox (4213)][AltContent: arrow][AltContent: textbox (422)][AltContent: arrow][AltContent: textbox (4211)][AltContent: textbox (Shamblin (US 8077116))]
    PNG
    media_image2.png
    314
    691
    media_image2.png
    Greyscale

[AltContent: textbox (Tarng (US 10916860))]
    PNG
    media_image3.png
    743
    657
    media_image3.png
    Greyscale

Regarding claim 3,
Shamblin as modified in view of Tarng discloses the claimed invention, as discussed in claim 1.
Tarng teaches the third parasitic element is located on the opposite side of the driving element from the second parasitic element (Fig 2).



Regarding claim 8,
Shamblin as modified in view of Tarng discloses the claimed invention, as discussed in claim 1.
Shamblin as modified does not teach the antenna is configured to operate in temperatures in the range of −40° C. to 80° C.
However, it’s well known in the art that an antenna is configured to operate in temperatures in the range of −40° C. to 80° C.

Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Berkleeren et al (US 20080074283), hereinafter Berkleeren, in view of Shamblin et al (US 8077116), hereinafter Shamblin, and Tarng et al (US 10916860), hereinafter Tarng.

Regarding claim 10,
Berkleeren discloses a pit lid (a pit lid 24, Fig 1) for providing a seal at a top of a valve chamber (a pit box 20, Fig1), comprising:
an antenna assembly (an antenna unit 48, Fig 1) including:
a ground plane (a ground plate 84, Fig 3),
a substrate (a dielectric spacer 86, Fig 3), and
a driving element (a radiating antenna 50, Fig 3) proximate the substrate and electrically connected to the ground plane.
Berkleeren does not teach the antenna assembly including the driving element including a feed point for receiving an input current signal, wherein the substrate includes an antenna arrangement including a first parasitic element electrically connected to the driving element, a second parasitic element electrically connected to the driving element, a third parasitic element electrically connected to the driving element, and a fourth parasitic element electrically separated from the first, second, and third parasitic elements.
	However, Shamblin an antenna assembly (an antenna 10 Fig 1) including:
a ground plane (a ground plane 13, Fig 1),
a substrate (a substrate, Fig 1; col 4, lines 22-26), and
a driving element (an IMD element 11, Fig 1) proximate the substrate and electrically connected to the ground plane, the driving element including a feed point (a feed point F, Fig 1) for receiving an input current signal,
wherein the substrate includes an antenna arrangement including a first parasitic element (a parasitic element 4211, Fig 4) electrically connected to the driving element, a second parasitic element (a parasitic element 422, Fig 4) electrically connected to the driving element, a third parasitic element (a parasitic element 4213, Fig 4) electrically connected to the driving element, and a fourth parasitic element (a parasitic element 4214, Fig 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna assembly including a driving element including a feed point for receiving an input current signal, wherein a substrate including an antenna arrangement including a first parasitic element electrically connected to the driving element, a second parasitic element electrically connected to the driving element, a third parasitic element electrically connected to the driving element, and a fourth parasitic element in Berkleeren as taught by Shamblin, in order to provide a more efficient antenna with a wider bandwidth.
Berkleeren as modified does not teach the fourth parasitic element electrically separated from the first, second and third parasitic elements.
However, Tarng teaches an antenna arrangement (a pattern reconfigurable antenna, Fig 2) including:
a driving element (a radiator 2, Fig 2) proximate to the substrate and electrically connected to the ground plane, the driving element including a feed point (a feed point of a feed portion 21, Fig 2) for receiving an input current signal;
a first parasitic element (a parasitic element 7, Fig 2), a second parasitic element (a parasitic element 3, Fig 2), a third parasitic element (a parasitic element 4, Fig 2), and a fourth parasitic element (a parasitic element 8, Fig 2) electrically separated from the first, second and third parasitic elements (Fig 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna arrangement including a fourth parasitic element electrically separated from a first, a second and a third parasitic elements in Berkleeren as modified, as taught by Tarng, in order to provide an antenna that has a variable radiation pattern, and therefore can achieve dynamic radiation coverage, mitigation of multipath interference and adjustment of the gain in a specific direction, so as to improve efficiency of a wireless system.

Regarding claim 11,
Berkleeren in view of Shamblin and Tarng discloses the claimed invention, as discussed in claim 10.
Berkleeren as modified does not teach the antenna assembly is configured to receive a signal from a global positioning system (GPS) satellite.
	However, it’s well known in the art that an antenna assembly is configured to receive a signal from a global positioning system (GPS) satellite.

Regarding claim 15,
Berkleeren in view of Shamblin and Tarng discloses the claimed invention, as discussed in claim 10.
Berkleeren as modified does not teach the antenna arrangement and ground plane are separated by standoffs.
However, it’s well known in the art that an antenna arrangement and ground plane are separated by standoffs.

Double Patenting
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Non Provisional Rejection, Nonstatutory Double Patenting - With Secondary Reference(s)
Claims 1-2, 4-7, 9-10, 12-14, and 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 9-13 and 17 of U.S. Patent (US 8497808) in view of Tarng (US 10916860).
US Application 17844160



Claim 1, An antenna arrangement comprising:
a substrate;
a ground plane;
a driving element proximate to the substrate and electrically connected to the ground plane, the driving element including a feed point for receiving an input current signal;
a first parasitic element electrically connected to the driving element;

a second parasitic element longer than the first parasitic element and electrically 

connected to the driving element;

a third parasitic element shorter than the second parasitic element and electrically connected to the second parasitic element; and
a fourth parasitic element shorter than the third parasitic element and electrically separated from the first, second and third parasitic elements.



























Claim 2, The antenna arrangement of claim 1, wherein
the first parasitic element is electrically connected to the driving element via a first shorting bar, the second parasitic element is electrically connected to the driving element via a second shorting bar, and
the third parasitic element is electrically connected to the driving element via a third shorting bar.


Claim 4, The antenna arrangement of claim 1, further comprising: a non-conductive first parasitic gap disposed between the first parasitic element and the driving element; a non-conductive second parasitic gap disposed between the second parasitic element and the driving element; and a non-conductive third parasitic gap disposed between the second parasitic element and the third parasitic element.

Claim 5, The antenna arrangement of claim 1,
wherein an electromagnetic wave radiated from the antenna arrangement is circularly polarized.

Claim 6, The antenna arrangement of claim 1, wherein the first parasitic element and the second parasitic element are positioned on either side of the driving element.

Claim 7, The antenna arrangement of claim 1, wherein the first parasitic element and the second parasitic element are positioned parallel to the driving element.

Claim 9, The antenna arrangement of claim 1,
wherein the antenna arrangement is configured to have a multi-resonant response from 450 MHz to 470 MHz.

Claim 10, A pit lid for providing a seal at a top of a valve chamber, comprising: an antenna assembly including: a ground plane, a substrate, and a driving element proximate the substrate and electrically connected to the ground plane, the driving element including a feed point for receiving an input current signal, wherein the substrate includes an antenna arrangement including a first parasitic element electrically connected to the driving element, a second parasitic element electrically connected to the driving element, a third parasitic element electrically connected to the driving element, and a fourth parasitic element electrically separated from the first, second, and third parasitic elements.















Claim 12, The pit lid of claim 10,

wherein the antenna arrangement is configured to have a multi-resonant response from 450 Megahertz (MHz) to 470 MHz.

Claim 13, The pit lid of claim 10, wherein the antenna arrangement further comprises:

a non-conductive first parasitic gap disposed between the first parasitic element and the driving element; a non-conductive second parasitic gap disposed between the second parasitic element and the driving element; and a non-conductive third parasitic gap disposed between the second parasitic element and the third parasitic element.

Claim 14, The pit lid of claim 10,

wherein an electromagnetic wave radiated from the antenna arrangement is circularly polarized.

Claim 16, A communication system, comprising:
an antenna assembly;
a communication assembly comprising a sensor transmission unit communicatively connected to an acoustic sensor and the antenna assembly; and
a pit lid, wherein the antenna assembly is mechanically coupled to the pit lid and positioned between the pit lid and a pipe;



wherein the acoustic sensor is physically coupled to a valve stem within a valve chamber.

Claim 17, The communication system of claim 16,
wherein the pit lid is configured to provide a seal at a top of a valve chamber within the pipe.

Claim 18, The communication system of claim 16,
wherein the communication assembly is configured to transmit data collected by the sensor to a remote data collection unit via the antenna assembly.

Claim 19, The communication system of claim 16, wherein the antenna assembly includes:

a substrate;
a ground plane;
a driving element proximate to the substrate and electrically connected to the ground plane, the driving element including a feed point for receiving an input current signal;
a first parasitic element electrically connected to the driving element;

a second parasitic element longer than the first parasitic element and electrically connected to the driving element;

a third parasitic element shorter than the second parasitic element and electrically connected to the second parasitic element; and
a fourth parasitic element shorter than the third parasitic element and electrically separated from the first, second and third parasitic elements.




























Claim 20, The communication system of claim 19, wherein the first, second, third, and fourth parasitic elements have different lengths from one another.





US Patent 11367956 in view of US 10916860


Claim 1, US Patent 11367956 discloses an antenna arrangement comprising:
a substrate;
a ground plane;
a driving element proximate to the substrate and electrically connected to the ground plane, the driving element including a feed point for receiving an input current signal;
a first parasitic element electrically connected to the driving element via a first shorting bar;
a second parasitic element longer than the first parasitic element and electrically connected to the driving element via a second shorting bar;
a third parasitic element shorter than the second parasitic element and electrically connected to the second parasitic element via a third shorting bar; and
a fourth parasitic element electrically separated from the first, second and third parasitic elements.
US Patent 11367956 does not teach 
a fourth parasitic element shorter than the third parasitic element.
However, US Patent 10916860 teaches 
an antenna arrangement (an antenna 10 Fig 1) comprising a fourth parasitic element (a parasitic element 8, Fig 2) shorter than a third parasitic element (a parasitic element 4, Fig 2) and electrically separated from a first (a parasitic element 7, Fig 2), a second (a parasitic element 3, Fig 2) and the third parasitic elements.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna comprising a fourth parasitic element shorter than a third parasitic and electrically separated from a first, a second and the third parasitic elements in US Patent 11367956, as taught by US Patent 11367956, in order to provide an antenna that has a variable radiation pattern, and therefore can achieve dynamic radiation coverage, mitigation of multipath interference and adjustment of the gain in a specific direction, so as to improve efficiency of a wireless system.

Claim 1, US Patent 11367956 discloses an antenna arrangement comprising:
a first parasitic element electrically connected to the driving element via a first shorting bar; a second parasitic element longer than the first parasitic element and electrically connected to the driving element via a second shorting bar;
a third parasitic element shorter than the second parasitic element and electrically connected to the second parasitic element via a third shorting bar

Claim 2, US Patent 11367956 discloses the antenna arrangement of claim 1, further comprising: a non-conductive first parasitic gap disposed between the first parasitic element and the driving element; a non-conductive second parasitic gap disposed between the second parasitic element and the driving element; and a non-conductive third parasitic gap disposed between the second parasitic element and the third parasitic element.

Claim 3, US Patent 11367956 discloses the antenna arrangement of claim 2, 
wherein an electromagnetic wave radiated from the antenna arrangement is circularly polarized.

Claim 4, US Patent 11367956 discloses the antenna arrangement of claim 1, wherein the first parasitic element and the second parasitic element are positioned on either side of the driving element.

Claim 5, US Patent 11367956 discloses the antenna arrangement of claim 4, wherein the first parasitic element and the second parasitic element are positioned parallel to the driving element.

Claim 9, US Patent 11367956 discloses the antenna arrangement of claim 8, wherein the antenna arrangement is configured to have a multi-resonant response from 450 MHz to 470 MHz.

Claim 10, US Patent 11367956 discloses a communication system, comprising:
an antenna assembly; and
a pit lid, wherein the antenna assembly is mechanically coupled to the pit lid and positioned between the pit lid and a pipe; wherein the pit lid is configured to provide a seal at a top of a valve chamber within the pipe.
Claim 1, US Patent 11367956 discloses an antenna arrangement comprising:
a substrate;
a ground plane;
a driving element proximate to the substrate and electrically connected to the ground plane, the driving element including a feed point for receiving an input current signal;
a first parasitic element electrically connected to the driving element via a first shorting bar;
a second parasitic element longer than the first parasitic element and electrically connected to the driving element via a second shorting bar;
a third parasitic element shorter than the second parasitic element and electrically connected to the second parasitic element via a third shorting bar; and
a fourth parasitic element electrically separated from the first, second and third parasitic elements.

Claim 9, US Patent 11367956 discloses the antenna arrangement of claim 8, wherein the antenna arrangement is configured to have a multi-resonant response from 450 MHz to 470 MHz.


Claim 13, US Patent 11367956 discloses
the communication system of claim 12, wherein the antenna assembly further comprises:
a non-conductive first parasitic gap disposed between the first parasitic element and the driving element; a non-conductive second parasitic gap disposed between the second parasitic element and the driving element; and a non-conductive third parasitic gap disposed between the second parasitic element and the third parasitic element.

Claim 3, US Patent 11367956 discloses the antenna arrangement of claim 2, 
wherein an electromagnetic wave radiated from the antenna arrangement is circularly polarized.

Claim 10, US Patent 11367956 discloses a communication system, comprising:
an antenna assembly;
a communication assembly comprising a sensor transmission unit communicatively connected to an acoustic sensor and the antenna assembly; and
a pit lid, wherein the antenna assembly is mechanically coupled to the pit lid and positioned between the pit lid and a pipe; wherein the pit lid is configured to provide a seal at a top of a valve chamber within the pipe, and
wherein the acoustic sensor is physically coupled to a valve stem within the valve chamber.

Claim 10, US Patent 11367956 discloses a communication system, comprising:
a pit lid, wherein the pit lid is configured to provide a seal at a top of a valve chamber within the pipe.

Claim 11, US Patent 11367956 discloses
the communication system of claim 10, wherein the communication assembly is configured to transmit data collected by the sensor to a remote data collection unit via the antenna assembly.

Claim 12, US Patent 11367956 discloses
the communication system of claim 10, wherein the antenna arrangement comprises:
a substrate;
a ground plane;
a driving element proximate the substrate and electrically connected to the ground plane, the driving element including a feed point for receiving an input current signal;
a first parasitic element electrically connected to the driving element via a first shorting bar;
a second parasitic element longer than the first parasitic element and electrically connected to the driving element via a second shorting bar;
a third parasitic element shorter than the second parasitic element and electrically connected to the second parasitic element via a third shorting bar; and
a fourth parasitic element electrically separated from the first, second and third parasitic elements.
US Patent 11367956 does not teach 
a fourth parasitic element shorter than the third parasitic element.
However, US Patent 10916860 teaches 
an antenna arrangement (an antenna 10 Fig 1) comprising a fourth parasitic element (a parasitic element 8, Fig 2) shorter than a third parasitic element (a parasitic element 4, Fig 2) and electrically separated from a first (a parasitic element 7, Fig 2), a second (a parasitic element 3, Fig 2) and the third parasitic elements.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna comprising a fourth parasitic element shorter than a third parasitic and electrically separated from a first, a second and the third parasitic elements in US Patent 11367956, as taught by US Patent 11367956, in order to provide an antenna that has a variable radiation pattern, and therefore can achieve dynamic radiation coverage, mitigation of multipath interference and adjustment of the gain in a specific direction, so as to improve efficiency of a wireless system.

Claim 17, US Patent 11367956 discloses
an antenna assembly, wherein the first parasitic element, the second parasitic element, the third parasitic element, and the fourth parasitic element each have a different length to cause the antenna arrangement to have a multi-resonant response to the input current signal received at the feed point.



Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845